Name: Council Implementing Decision 2011/847/CFSP of 16Ã December 2011 implementing Decision 2010/639/CFSP concerning restrictive measures against Belarus
 Type: Decision_IMPL
 Subject Matter: Europe;  international affairs;  criminal law
 Date Published: 2011-12-17

 17.12.2011 EN Official Journal of the European Union L 335/81 COUNCIL IMPLEMENTING DECISION 2011/847/CFSP of 16 December 2011 implementing Decision 2010/639/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/639/CFSP of 25 October 2010 concerning restrictive measures against Belarus (1), and in particular Article 4(1) thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/639/CFSP concerning restrictive measures against Belarus. (2) In view of the gravity of the situation in Belarus, additional persons should be included in the list of persons and entities subject to restrictive measures as set out in Annex IIIA to Decision 2010/639/CFSP. (3) Annex IIIA to Decision 2010/639/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in Annex IIIA to Decision 2010/639/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 December 2011. For the Council The President T. NALEWAJK (1) OJ L 280, 26.10.2010, p. 18. ANNEX Persons referred to in Article 1 Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Place and date of birth Position 1. Bandarenka Siarhei Uladzimiravich Bondarenko Sergei Vladimirovich Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ½Ã ºÃ ° Ã ¡Ã ÃÃ ³Ã µÃ ¹ Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃÃ °Ã ²iÃ  Ã Ã ¾Ã ½Ã ´Ã °ÃÃ µÃ ½Ã ºÃ ¾ Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Address: Department of law of administration of Pervomaysky district Chornogo K. 5 office 417 Tel.: +375 17 2800264 Judge of the Pervomaiski District Court of Minsk. On 24 November 2011 he sentenced Ales Byalyatski, one of the most prominent human rights defenders, Chief of the Belarusian HR Centre Vyasna , Vice President of FIDH. The trial was conducted in a way that was a clear violation of the Code of Penal Procedure. Byalyatski was active in defending and providing assistance to those who suffered from repression in relation with the 19 December 2010 elections and the crackdown on civil society and democratic opposition. 2. Saikouski Uladzimir Saikovski Vladimir Ã ¡Ã °Ã ¹Ã ºÃ ¾Ã Ã Ã ºi Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃ Ã ¡Ã °Ã ¹Ã ºÃ ¾Ã ²Ã Ã ºÃ ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Address: Department of law of administration of Pervomaysky district Chornogo K. 5 office 417 Tel.: +375 17 2800264 Public Prosecutor of the Pervomaiski District Court of Minsk. He dealt with the trial of Ales Byalyatski, one of the most prominent human rights defenders, Chief of the Belarusian HR Centre Vyasna , Vice President of FIDH. The accusation presented by the prosecutor in the trial had a clear and imminent political motivation and was a clear violation of the Code of Penal Procedure. Byalyatski was active in defending and providing assistance to those who suffered from repression in relation with the 19 December 2010 elections and the crackdown on civil society and democratic opposition.